887 F.2d 1086
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nelson K. FOSTER, Plaintiff-Appellant,v.Mike GARDNER, Sheriff;  Defendant-Appellee,Steve Norris, Commissioner, Tennessee Department ofCorrections Defendant.
No. 89-5232.
United States Court of Appeals, Sixth Circuit.
Oct. 19, 1989.

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and LAWRENCE P. ZATKOFF, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff, a Tennessee prisoner, filed a civil rights action under 42 U.S.C. Sec. 1983 in which he claimed that the named defendants deprived him of earned sentence credits without due process of law.  The district court ultimately dismissed the case and this appeal followed.  The parties have briefed the issues, plaintiff proceeding in his own behalf.


4
Upon consideration, we find no error in the district court's decision.  The sentence credits sought by plaintiff find their legislative authorization in Tenn.Code Ann. Sec. 41-21-236 (1988).  That statutory provision clearly places the decision to award the credits within the discretion of the responsible warden or jailer.  The credits therefore do not constitute a liberty interest recognized by the federal constitution and are not protected by federal due process guarantees.    Olim v. Wakinekona, 461 U.S. 238, 249 (1983);  Beard v. Livesay, 798 F.2d 874, 877 (6th Cir.1986).


5
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Lawrence P. Zatkoff, U.S. District Judge for the Eastern District of Michigan, sitting by designation